          Case 1:20-cv-02785-RBW Document 11 Filed 02/23/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    CENTER FOR BIOLOGICAL DIVERSITY,                 )
                                                     )      Case No: 1:20-CV-02785-RBW
    Plaintiff,                                       )
                                                     )
                                                     )      JOINT MOTION TO EXTEND
    v.                                               )        STAY OF PROCEEDINGS
                                                     )
    SCOTT DE LA VEGA, et al.,                        )
                                                     )
    Defendants.                                      )
                                                     )

         Plaintiff Center for Biological Diversity and Defendants through their respective counsel

hereby respectfully move this Court to extend the stay of all proceedings in this matter until

March 29, 2021.

         Plaintiff’s complaint is brought under the Endangered Species Act (“ESA”) and alleges

that the U.S. Fish and Wildlife Service (“FWS”) has unlawfully failed to make a timely final

listing determination for the Panama City crayfish, in violation of ESA Section 4(b)(6)(A), 16

U.S.C. § 1533(b)(6)(A). See ECF No. 1.

         On January 12, 2021, the Court granted the Parties’ Joint Motion to Stay Proceedings

until January 28, 2021 so that counsel could discuss a resolution without the need for further

litigation. Minute Order (Jan. 12, 2021). The Court granted an extension of the stay of

proceedings for an additional thirty days on February 2, 2021 and instructed the Parties to notify

the Court by February 26, 2021 if more time is needed. Minute Order (Feb. 2, 2021). The Parties

have reached agreement in principle and are now negotiating attorneys’ fees and costs.1 The




1
 Approval of any settlement on behalf of FWS requires review and approval by the appropriate
officials at FWS and the Department of Justice.

                                                 1
         Case 1:20-cv-02785-RBW Document 11 Filed 02/23/21 Page 2 of 3




Parties agree that it would be in the interest of judicial economy to extend the stay of

proceedings in this litigation until March 29, 2021. A proposed order is attached.


Dated: February 23, 2021                      Respectfully submitted,

                                              JEAN E. WILLIAMS,
                                              Acting Assistant Attorney General
                                              SETH M. BARSKY, Section Chief
                                              MEREDITH L. FLAX, Assistant Section Chief

                                              /s/ Taylor A. Mayhall
                                              Taylor A. Mayhall
                                              Trial Attorney, MN Bar No. 0400172
                                              United States Department of Justice
                                              Environment & Natural Resources Division
                                              Wildlife & Marine Resources Section
                                              Ben Franklin Station
                                              P.O. Box 7611
                                              Washington, DC 20044-7611
                                              Tel: (202) 598-3796
                                              Email: taylor.mayhall@usdoj.gov

                                              Attorneys for Defendants

                                              /s/ Jaclyn Lopez
                                              Jaclyn Lopez
                                              Trial Attorney, DC Bar No. FL0017
                                              Center for Biological Diversity
                                              P.O. Box 2155
                                              St. Petersburg, FL 33731
                                              Tel: (727) 490-9190
                                              Email: jlopez@biologicaldiversity.org

                                              Lalli Venkatakrishnan
                                              Trial Attorney, CA Bar No. 323747*
                                              Center for Biological Diversity
                                              1212 Broadway, Suite 800
                                              Oakland, CA 94612
                                              Tel: (510) 676-0348
                                              Email: lvenkat@biologicaldiversity.org

                                              Attorneys for Plaintiff

                                              *Admitted pro hac vice


                                                2
         Case 1:20-cv-02785-RBW Document 11 Filed 02/23/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of this filing to the

attorneys of record.


                                               /s/ Taylor A. Mayhall
                                               TAYLOR A. MAYHALL
                                               Trial Attorney, MN Bar No. 0400172
                                               United States Department of Justice
                                               Environment & Natural Resources Division
                                               Wildlife & Marine Resources Section
                                               Ben Franklin Station
                                               P.O. Box 7611
                                               Washington, DC 20044-7611
                                               Tel: (202) 598-3796
                                               Email: taylor.mayhall@usdoj.gov

                                               Attorney for Defendants




                                               3
